TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 10, 2022



                                     NO. 03-22-00522-CV


                                    Indago, Inc., Appellant

                                                v.

                              CLPF-Perry Brooks, LP, Appellee




        APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on May 24, 2022. Appellant has filed

an unopposed motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear its own costs relating to this appeal, both in this Court and in the

court below.